 



EXHIBIT 10.3
ADVENTRX PHARMACEUTICALS, INC.
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”) is entered into effective as
of September 7, 2006 (the “Effective Date”) by and between ADVENTRX
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Carrie
Carlander, an individual resident of the State of California (“Consultant”).
     1. Consulting Relationship. During the term of this Agreement, Consultant
will provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant represents that Consultant is
duly licensed (as applicable) and has the qualifications, the experience and the
ability to properly perform the Services. Consultant shall use Consultant’s best
efforts to perform the Services such that the results are satisfactory to the
Company. Consultant shall provide Services only as requested by the Company.
     2. Fees. As consideration for the Services to be provided by Consultant and
other obligations, the Company shall pay to Consultant the amounts specified in
Exhibit B attached to this Agreement at the times specified therein.
     3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses.
     4. Term and Termination. Consultant shall serve as a consultant to the
Company for a period commencing on the Effective Date and terminating upon
notice of termination from the Company to Consultant or from Consultant to the
Company.
     5. Independent Contractor. Consultant’s relationship with the Company will
be that of an independent contractor and not that of an employee.
          (a) Method of Provision of Services. Consultant shall be solely
responsible for determining the method, details and means of performing the
Services. Consultant may not employ or engage the service of any third parties
to perform the Services required by this Agreement.
          (b) No Authority to Bind Company. Neither Consultant, nor any partner,
agent or employee of Consultant, has authority to enter into contracts that bind
the Company or create obligations on the part of the Company without the prior
written authorization of the Company.
          (c) No Benefits. Consultant acknowledges and agrees that Consultant
(or Consultant’s employees, if Consultant is an entity) will not be eligible for
any Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.

 



--------------------------------------------------------------------------------



 



          (d) Withholding; Indemnification. Consultant shall have full
responsibility for applicable withholding taxes for all compensation paid to
Consultant, its partners, agents or its employees under this Agreement, and for
compliance with all applicable labor and employment requirements with respect to
Consultant’s self-employment, sole proprietorship or other form of business
organization, and Consultant’s partners, agents and employees, including state
worker’s compensation insurance coverage requirements and any US immigration
visa requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid to
Consultant or Consultant’s partners, agents or its employees.
     6. Supervision of Consultant’s Services. All of the Services to be
performed by Consultant, including but not limited to the Services, will be as
agreed between Consultant and Robert Daniel. Consultant will be required to
report to Mr. Daniel concerning the Services performed under this Agreement. The
nature and frequency of these reports will be left to the discretion of
Mr. Daniel.
     7. Confidentiality Agreement. Consultant shall sign, or has signed, the
Company’s current Confidential Information and Invention Assignment Agreement
(the “Confidentiality Agreement”) on or before the Effective Date.
     8. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services required by this Agreement.
     9. Miscellaneous.
          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.

-2-



--------------------------------------------------------------------------------



 



          (b) Sole Agreement. This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof. The
foregoing notwithstanding, the Company and Consultant acknowledge that this
Agreement is entered into in connection with that certain Severance Agreement
and Release of All Claims, dated of even date herewith (the “Severance
Agreement”), and that this Agreement has no effect on the Severance Agreement or
any of the documents or other agreements referenced therein or executed in
connection therewith.
          (c) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California as applied to agreements among California residents entered into and
to be performed entirely within California.
          (e) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
          (g) Arbitration. Any dispute or claim arising out of or in connection
with any provision of this Agreement will be finally settled by binding
arbitration in San Diego County, California, in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules. The arbitrator shall apply California law, as applied to agreements
among California residents entered into and to be performed entirely within
California, to the resolution of any dispute. Judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 10(g) shall not apply to the Confidentiality
Agreement.
          (h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS

-3-



--------------------------------------------------------------------------------



 




AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement on the respective dates set forth
below.

            ADVENTRX PHARMACEUTICALS, INC.
      By:   /s/ Evan M. Levine       Title:   Chief Executive Officer   

     
Address:
  6725 Mesa Ridge Road, Suite 100
San Diego, CA 92121

            CARRIE CARLANDER
      /s/ Carrie Carlander       Signature   

   
Address:
13140 Avenida Granada
Poway, CA 92064

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES

      Description of Services   Schedule/Deadline
 
   
1.       Respond to inquiries of the Company’s personnel regarding financial and
accounting matters, and such other matters related to the Company regarding
which Consultant has knowledge.
  Not applicable

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPENSATION

     
 
  Check applicable payment terms:
 
   
o
  For Services rendered by Consultant under this Agreement, the Company shall
pay Consultant at the rate of $      per hour, payable                     .
Unless otherwise agreed upon in writing by Company, Company’s maximum liability
for all Services performed during the term of this Agreement shall not exceed
$                    .
 
   
o
  Consultant shall be paid $                     upon the execution of this
Agreement and $                     upon completion of the Services specified on
Exhibit A to this Agreement.
 
   
o
  The Company will recommend that the Board grant a non-qualified option to
purchase                      shares of the Company’s Common Stock, at an
exercise price equal to the fair market value (as determined by the Company’s
Board of Directors) on the date of grant, and which will vest and become
exercisable as follows:
 
   
 
 
 
 
   
 
 
 
 
   
o
  Consultant is authorized to incur the following expenses:
 
   
 
 
 
 
   
 
 
 
 
   
þ
  Other:

The Company will compensate Consultant at the rate of $16,666.67 per calendar
month plus the actual amount paid by Consultant for COBRA continuation coverage
following employment with the Company (pro-rated for any portion of a calendar
month during which this Agreement is effective based on a 30-day month)
beginning on the Effective Date and ending when this Agreement terminates.
Payment by the Company is due within 15 days of the end of each calendar month;
provided, however, that, the first payment will be due within 15 days of the end
of October.

 